DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on June 25, 2019, is for a continuation reissue examination for United States Patent Number US RE47,542 E and also for a reissue examination of United States Patent Number US 9,335,953 B2, which were both issued to Fujimoto et al. (hereinafter “the ‘953 Patent”).

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on December 8, 2020.
The specification has been amended at col. 1, CROSS-REFERENCE TO RELATED APPLICATIONS adding an identification for providing the continuity language for a continuation reissue application.  Original claim 1 has been amended, and original claims 2-15 have been canceled; and new claims 16-27 have been added since this reissue application was filed.
Currently, the claims 1 and 16-27 are subject to the examination of this continuation reissue application.

Claim Objections
Claim 1 is objected to because of the following informality:
The addition made by the parent reissue RE47,542 E will already be printed in italics, and should remain in such format because a copy of the parent reissue RE47,542 E is presented as the specification of the instant reissue application filed as a reissue of a reissue. See MPEP § 1453.
Thus, the language “... for controlling the one of the extended ...” recited in line 11 of the claim 1 should remain in the format “... for controlling the one of the extended ...” because it was printed in the parent reissue RE47,542 E.
However, the reissue applicant amends it in the form “... for controlling the one of the extended ...” rather than makes it remain in such format (i.e., ... for controlling the one of the extended ...) already being printed in the parent reissue RE47,542 E.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16-27 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claim 1, it recites a limitation “a host device the system that is accessible to a memory space and the extension register space of the nonvolatile memory device and controls the extended function section through an extension register set which is placed in the extension register space” in lines 16-18. However, the language “a host device the system that is accessible ... and controls the extended function section ... “ does not particularly point out and distinctly claim the limitation because it is not clear whether the functions claimed in the limitation are performed by the subject matter “host device” and/or the subject matter “[memory] system”.
Therefore, the lack of clearly reciting the limitation language foregoing makes the scope of the claims 1, and its dependent claims 16-27 indeterminate.

Response to Arguments
Reissue applicant’s remarks with respect to claims have been considered but are moot because the reissue applicant does not traverse any rejections, but amend the claims.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1 and 16-27, the claim limitations of the claim 1 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a control circuit that controls an extension register space, the extension register space being capable of defining an interface controlling extended functions through an extended function section, wherein the extension register space stores information, the information specifies one of the extended functions and a controllable driver, and includes address information indicating a place where 
The claims 16-27 are dependent claims of the claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992
























Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992